Digitally signed by
                                                                         Reporter of Decisions
                                                                         Reason: I attest to
                       Illinois Official Reports                         the accuracy and
                                                                         integrity of this
                                                                         document
                                Appellate Court                          Date: 2018.07.10
                                                                         09:22:49 -05'00'




                  People v. Norwood, 2018 IL App (4th) 150883



Appellate Court   THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption           TERRANCE T. NORWOOD, Defendant-Appellant.



District & No.    Fourth District
                  Docket No. 4-15-0883



Filed             May 9, 2018



Decision Under    Appeal from the Circuit Court of Macon County, No. 14-CF-1454; the
Review            Hon. Thomas E. Griffith Jr., Judge, presiding.



Judgment          Affirmed as modified.
                  Cause remanded with directions.


Counsel on        Michael J. Pelletier, Jacqueline L. Bullard, and Daaron V. Kimmel, of
Appeal            State Appellate Defender’s Office, of Springfield, for appellant.

                  Jay Scott, State’s Attorney, of Decatur (Patrick Delfino, David J.
                  Robinson, and Allison Paige Brooks, of State’s Attorneys Appellate
                  Prosecutor’s Office, of counsel), for the People.



Panel             JUSTICE TURNER delivered the judgment of the court, with opinion.
                  Justices Knecht and DeArmond concurred in the judgment and
                  opinion.
                                               OPINION

¶1       On August 20, 2015, after a bench trial, the trial court found defendant guilty of two counts
     of armed violence. In October 2015, the court sentenced defendant to concurrent 16-year
     prison sentences. Defendant appeals, arguing the court erred in finding him guilty of armed
     violence because the State did not establish beyond a reasonable doubt that the rifle found in
     his bedroom was immediately accessible to him when the police entered his bedroom. He also
     argues the circuit clerk erred in imposing fines on him. We affirm defendant’s armed violence
     convictions but remand this case for the trial court to vacate the fines improperly imposed by
     the circuit clerk.

¶2                                        I. BACKGROUND
¶3       On November 21, 2014, the State charged defendant by information with two counts of
     armed violence (720 ILCS 5/33A-2(a), 33A-3(a) (West 2014)). Count I alleged defendant
     unlawfully possessed with the intent to deliver 1 gram or more but less than 15 grams of a
     substance containing cocaine while armed with a rifle, a Category I weapon. Count II alleged
     defendant was armed with the same rifle while unlawfully possessing with the intent to deliver
     more than 30 grams but less than 500 grams of a substance containing cannabis. Count II was
     later amended to delete the intent to deliver language. The State also charged defendant with
     unlawful possession of a controlled substance (more than 1 gram but less than 15 grams of a
     substance containing cocaine) while within 1000 feet of church property with intent to deliver
     with a prior unlawful possession of controlled substance with intent to deliver conviction (720
     ILCS 570/407(b)(1) (West 2014)) (count III) and unlawful possession of cannabis (more than
     30 grams but not more than 500 grams) with a prior unlawful possession of controlled
     substance with intent to deliver conviction (720 ILCS 550/4(d) (West 2014)) (count IV).
     Before his bench trial in July 2015, as part of a partial guilty plea with regard to count III and a
     full guilty plea with regard to count IV, defendant admitted he unlawfully possessed 1 gram or
     more but less than 15 grams of a substance containing cocaine with the intent to deliver and
     unlawfully possessed more than 30 grams but not more than 500 grams of a substance
     containing cannabis. As a result, with regard to the armed violence convictions, the only real
     issue was whether the State established beyond a reasonable doubt defendant was armed or had
     immediate access to the rifle found in his bedroom.
¶4       Detective Adam Walter of the Macon County Sheriff’s Department, who was also the team
     leader for the county’s special response team (SRT), testified he assisted Detective Brian
     Hickey in executing a search warrant at 1644 East Hickory Street in Decatur on November 18,
     2014. After entering the residence, Walter immediately went through the house to the
     southwest bedroom, which the police had determined was defendant’s bedroom. Walter
     estimated it took 10 seconds for him to reach the bedroom door, which was closed. When he
     opened the bedroom door, defendant was standing naked with his hands up in the air at the foot
     of the bed near the door. Walter ordered defendant to get on the ground. Defendant laid on the
     bed. Because defendant was very cooperative, Walter retrieved some pants, which defendant
     put on. Walter secured defendant with handcuffs in front of his waist. Walter did not see a gun
     in the bedroom or in defendant’s possession.



                                                  -2-
¶5         Sergeant Toby Williams of the Decatur Police Department testified he also assisted in
       executing the search warrant. He found a loaded assault rifle in the far left corner of
       defendant’s bedroom behind a storage container at the furthest point from the bedroom door.
¶6         Detective Brian Hickey of the Macon County Sheriff’s Department testified he entered the
       residence at 6:55 a.m. after it was secure. He did not see where the gun or defendant was
       located in the bedroom when Walter opened the bedroom door. Hickey testified Walter
       advised him defendant was within three feet of the rifle when he placed him under arrest.
       Defendant advised Hickey the rifle was for home and self-protection.
¶7         Tykisha Lofton testified that she and defendant, her fiancé, lived together and slept in the
       southwest bedroom where the police found defendant. When the search occurred, their bed
       was in the middle of the bedroom, pushed up against the window. They slept with their heads
       toward the door. She did not know the rifle was in the corner of the room because a stuffed
       heart toy on top of the plastic case blocked her view. The rifle was 10 feet from the end of the
       bed. Lofton testified that defendant slept on the side opposite the rifle. However, she told the
       police defendant slept on the side of the bed nearest the rifle.
¶8         Defendant recalled Detective Walter as a witness. He testified he never told Detective
       Hickey that defendant was three feet from the far corner of the room where the gun was later
       found when Walter entered the bedroom. According to Walter, defendant was toward the
       middle of the end of the bed near the door. However, Walter was not asked whether defendant
       was within three feet of the rifle when defendant laid on the bed instead of the floor.
¶9         The trial court found defendant guilty of both counts of armed violence (counts I and II). In
       ruling on the armed violence counts, the court stated:
               “The standard is immediately accessible. Here are the factors this Court deemed to be
               significant[.] First of all, it was a very large gun in the corner of the bedroom. The butt
               of the gun was sticking up just above what looks to be like a type of desk or stool. It is
               not a situation where it is a small gun buried under a stack of clothes or a situation
               where the defendant would have to dig through items to have access to the gun.
                   This Court also believes that at the time of entry, and the phrase in Cervantes is,
               [‘]when the police enter,[’] and this is per Ms. Lofton’s testimony, that the defendant
               had been asleep. She told the police that he slept on that side of the bed. He told the
               police, or the defendant told the police, it was his gun, and he used it for protection
               purposes. And he had been asleep right beside that gun at the time the police entered
               the residence. When Detective Walters entered the bedroom, Mrs. Root, you make a
               good argument, the defendant is at the end of the bed. He is standing up. His arms are
               up. But, again, he could easily jump across that bed and grab that gun. That gun is still
               immediately accessible at that point in time. And it is just a case where, in terms of, I
               simply cannot throw common sense out the window. Common sense to this Court
               dictates that that gun was immediately accessible to the defendant.”
¶ 10       On September 17, 2015, defendant filed a posttrial motion, arguing the trial court erred in
       finding him guilty of armed violence because the weapon in question was not immediately
       accessible to him at the time of his encounter with the police.
¶ 11       On October 14, 2015, the trial court denied defendant’s posttrial motion and sentenced
       defendant to concurrent 16-year prison sentences for defendant’s two armed violence
       convictions.


                                                    -3-
¶ 12      This appeal followed.

¶ 13                                           II. ANALYSIS
¶ 14                                         A. Armed Violence
¶ 15       We first address defendant’s argument regarding his armed violence convictions. Section
       33A-2(a)(1) of the Criminal Code of 2012 (720 ILCS 5/33A-2(a) (West 2014)) states: “A
       person commits armed violence when, while armed with a dangerous weapon, he commits any
       felony defined by Illinois Law, except [certain excluded offenses].” According to the statute, a
       person is considered “armed with a dangerous weapon” when “he or she carries on or about his
       or her person or is otherwise armed with a Category I, Category II, or Category III weapon.”
       720 ILCS 5/33A-1(c)(1) (West 2014). Our supreme court has interpreted the meaning of
       “otherwise armed” as follows:
                    “A felon with a weapon at his or her disposal is forced to make a spontaneous and
                often instantaneous decision to kill without time to reflect on the use of such deadly
                force. [Citation.] Without a weapon at hand, the felon is not faced with such a deadly
                decision. Hence, we have the deterrent purpose of the armed violence statute. Thus, for
                this purpose to be served, it would be necessary that the defendant have some type of
                immediate access to or timely control over the weapon.” (Emphases in original.)
                People v. Condon, 148 Ill. 2d 96, 109-10, 592 N.E.2d 951, 958 (1992).
¶ 16       Although defendant was found in a bedroom with a loaded rifle, he argues the trial court
       erred in finding he was guilty of armed violence because the rifle was not immediately
       accessible to him at the moment the police entered his bedroom because he was 10 feet from
       the rifle, and it was blocked by the bed. Defendant argues the trial court erred by considering
       whether the rifle was immediately accessible to defendant when the police entered the
       residence prior to seeing defendant.
¶ 17       Defendant cites this court’s opinion in People v. Neylon, 327 Ill. App. 3d 300, 762 N.E.2d
1127 (2002), as authority for the proposition that the trial court cannot look back in time before
       the police officer encountered defendant to determine if a weapon was immediately accessible.
       Before discussing this court’s decision in Neylon, a brief review of our supreme court’s prior
       decisions on this issue is necessary.
¶ 18       In Condon, the police executed a search warrant at the defendant’s home. Defendant was in
       the kitchen. Firearms were found in the house but none were found in the kitchen or on
       defendant’s person. Condon, 148 Ill. 2d at 110. According to the supreme court, the defendant
       could not have used the guns as they were too far removed from his location in the kitchen.
       Condon, 148 Ill. 2d at 110. The court noted “[t]he intended purpose of the armed violence
       statute is to deter felons from using dangerous weapons so as to avoid the deadly consequences
       which might result if the felony victim resists. [Citation.] That deterrent purpose is not served
       under the circumstances of this case.” (Emphasis added.) Condon, 148 Ill. 2d at 109. The
       supreme court noted:
                “Were we to find the presence of guns in the house with the cocaine enough to violate
                the armed violence statute, such a finding would be contrary to the purpose for which
                the statute was enacted. Rather, we find that defendant would have had to carry a
                weapon on his person or alternatively to have had ‘immediate access to’ or ‘timely



                                                   -4-
                control over’ a weapon when the police entered to have been ‘otherwise armed’ for
                purposes of the statute.” (Emphasis added.) Condon, 148 Ill. 2d at 110.
¶ 19        In People v. Harre, 155 Ill. 2d 392, 394, 614 N.E.2d 1235, 1236-37 (1993), after executing
       a search warrant on an isolated home in the country, seizing over 20,000 grams of cannabis,
       and arresting two of the home’s occupants, police officers maintained a watch outside the
       home for defendant and his cousin, who the police learned were expected to be returning to the
       house.
¶ 20        The driveway to the house was approximately 500 feet long and was gated halfway to the
       house. At approximately 1:25 a.m., two officers saw a car rapidly approaching the gate. The
       car stopped at the gate. The officers then heard a car door open and close and the gate being
       opened. The car then continued up the driveway. Harre, 155 Ill. 2d at 394.
                “As the car approached the house, defendant was observed riding on the passenger-side
                hood of the car, with his legs dangling between the passenger door and the wheel well.
                Defendant jumped down off the hood and took two steps towards the rear of the car
                until he was next to the slightly more than half-opened window of the passenger-side
                door. An officer, with weapon drawn, then identified himself and instructed defendant
                to return to the hood of the car and place his hands there.” Harre, 155 Ill. 2d at 394-95.
       On the front seat of the vehicle, the police found a .22-caliber pistol and a .22-caliber rifle.
       Harre, 155 Ill. 2d at 395. The police also seized two garbage bags of cannabis from the car.
       Harre, 155 Ill. 2d at 395.
¶ 21        Defendant was found guilty of armed violence. The supreme court noted “[t]he jury’s
       factual determination that defendant was armed was supported by the testimony of two officers
       that the weapons on the front seat of the car were within defendant’s immediate reach as
       defendant stood next to the car door and partially opened car window.” Harre, 155 Ill. 2d at
       396. However, the appellate court found defendant could not have reached the firearms. Harre,
155 Ill. 2d at 396. Our supreme court found the appellate court erred in substituting its
       judgment for that of the jurors.
¶ 22        The supreme court distinguished the situation in Harre from Condon. In Condon, the State
       had no evidence the defendant displayed or showed a gun during any drug delivery. Harre, 155
Ill. 2d at 400 (citing Condon, 148 Ill. 2d at 110). The court stated:
                “[T]he evidence here, although circumstantial, clearly supported the inference that
                defendant had moments before his apprehension been riding in the car on his way to a
                drug delivery with a weapon inches from his grasp. Such circumstantial evidence was
                not so clearly unreasonable, improbable, or unsatisfactory that no rational trier of fact
                could have found beyond a reasonable doubt that defendant had immediate access to or
                timely control over such weapons while riding in the car enroute to the delivery of the
                cannabis. [Citation.] Thus again in contrast to Condon, the evidence supported the
                jury’s finding that defendant had immediate access to and control over the weapons
                during the course of the underlying felony.
                    Finally, defendant had taken two steps toward the car door and was parallel to it
                when stopped by the officer’s announcement. Thus, defendant was moving towards his
                weapons and was only a moment from opening the car door, which would have
                removed any possible remaining obstruction to defendant’s unfettered access to and
                unrestricted control over such weapons. Defendant argues that because he did not


                                                    -5-
               foolishly attempt to open the door or reach through the window in face of the officer’s
               drawn weapon, he was not guilty of armed violence. However, the determination of
               whether a defendant is armed is not made at the moment of arrest. Rather, armed
               violence occurs if a defendant commits a felony while having on or about his person a
               dangerous weapon or if a defendant is otherwise armed. We would completely
               eviscerate the deterrent purpose of the armed violence statute if we were to require
               police officers to wait to announce their presence and effect an arrest until a
               defendant’s access and control over a readily available weapon had ripened into the
               temptation to take actual physical possession, which would invite rather than deter
               violence.” (Emphases in original and added.) Harre, 155 Ill. 2d at 400-01.
       In Harre, the supreme court made clear the time frame to be looked at in determining whether
       a defendant had immediate access to a weapon was not simply the moment a police officer
       actually encountered a defendant. However, the supreme court did not specify the scope of
       time to be considered.
¶ 23       In People v. Smith, 191 Ill. 2d 408, 732 N.E.2d 513 (2000), the defendant dropped a
       handgun out of his apartment window while police officers were approaching his apartment
       building to execute a search warrant on his apartment. The police officers saw defendant drop
       the gun out of the window. The gun landed on the roof of the building’s porch and slid off the
       roof to the ground. Smith, 191 Ill. 2d at 410. Based on these facts, defendant was not in a
       ground-floor apartment. After entering the defendant’s apartment, the police found cocaine
       and cannabis in the apartment’s living room. They found the defendant in a bedroom near a
       window. Smith, 191 Ill. 2d at 410. The trial court found defendant guilty of armed violence.
       Smith, 191 Ill. 2d at 410.
¶ 24       The supreme court reversed the conviction after analyzing its prior opinions in Condon and
       Harre. According to the majority opinion, the court found the deterrent purpose of the statute
       was not served in Condon based on the facts in that case.
               “As in the instant case, the police in Condon executed a search warrant to seize illegal
               drugs located in the defendant’s residence. When police entered the residence, Condon
               was standing in the apartment with no weapon on or about his person. Although
               numerous guns were found elsewhere in the residence, we held that Condon’s
               conviction for armed violence could not be sustained because he did not have
               ‘ “immediate access to” or “timely control over” a weapon when the police entered.’ ”
               (Emphasis added.) Smith, 191 Ill. 2d at 412 (quoting Condon, 148 Ill. 2d at 110).
       The majority then distinguished the situation in Harre from the situation in Condon.
       According to the court:
               “[I]n [Harre], we affirmed the armed violence conviction of a defendant who was
               apprehended by police during a drug raid as he made a move toward his car, which
               contained two guns. In our opinion in Harre, we noted that at the time police
               confronted the defendant in Condon, Condon did not have the ‘intent and capability to
               maintain control and possesion’ of the weapons, while Harre clearly did.” Smith, 191
Ill. 2d at 412 (quoting Harre, 155 Ill. 2d at 399).
       Applying the reasoning from Condon and Harre to the facts before it, the majority concluded
       the defendant did not commit the offense of armed violence, stating:



                                                  -6-
                “Defendant did not have ‘ “immediate access to” or “timely control over” a weapon
                when the police entered’ (Condon, 148 Ill. 2d at 110), because he dropped the gun out
                of the window as soon as he became aware that police were approaching. For this same
                reason, defendant also did not have the ‘intent and capability to maintain control and
                possession’ of the weapon, as this court has required. Harre, 155 Ill. 2d at 399-401.
                Permitting an armed violence conviction to stand against a felon such as defendant,
                who exhibited no propensity to violence and dropped the unloaded gun out of the
                window as the police approached his apartment to search for drugs, would not serve,
                but rather would frustrate, the statute’s purpose of deterring criminals from involving
                themselves and others in potentially deadly situations.” (Emphasis added.) Smith, 191
Ill. 2d at 412-13.
¶ 25        Justice McMorrow filed a partial concurrence and partial dissent in Smith, which was
       joined by two other justices. Justice McMorrow wrote that the majority’s opinion overruled,
       sub silentio, the supreme court’s decision in Harre. Smith, 191 Ill. 2d at 419 (McMorrow, J.,
       concurring in part and dissenting in part, joined by Miller and Freeman, JJ.). After
       summarizing the facts in Harre, Justice McMorrow stated:
                     “This court in Harre determined that the defendant was guilty of armed violence.
                This result was based on two conclusions. First, the evidence showed that the defendant
                was ‘armed,’ for purposes of the armed violence statute, based on the police officers’
                lay opinion testimony that the weapons on the front seat of the car were within the
                defendant’s immediate reach as the defendant stood next to the car door and partially
                opened car window. Second, and more important for purposes of this case, the court
                determined that the defendant was guilty of armed violence because ‘the determination
                of whether a defendant is armed is not made at the moment of arrest.’ (Emphasis
                added.) [Citation.] ***
                     The majority errs, in the instant case, when it emphasizes the fact that the defendant
                was not armed at the time of his arrest. As Harre, which postdates Condon, makes
                absolutely clear, the only question that must be answered under the armed violence
                statute is whether the defendant was armed at the time of the commission of the felony.
                In the case at bar, the police officer’s testimony that he saw the defendant throwing the
                gun out of the window clearly established that the defendant was armed during the
                commission of the possession offense. As in Harre, the defendant in this case had,
                ‘moments before his apprehension,’ been armed with a handgun and in possession of a
                controlled substance. The majority’s decision is thus at odds with, and indeed
                overrules, Harre.” Smith, 191 Ill. 2d at 419-20 (McMorrow, J., concurring in part and
                dissenting in part, joined by Miller and Freeman, JJ.).
¶ 26        We do not agree that the majority opinion overruled, sub silentio, the supreme court’s
       decision in Harre as stated by Justice McMorrow in her partial dissent and partial concurrence.
       It is first important to note Justice McMorrow’s partial dissent is based in large part on the
       faulty premise that the majority in Smith held the moment of a defendant’s arrest was the only
       relevant moment in determining whether a defendant could be guilty of armed violence. This is
       incorrect. The majority’s focus was on the time the police entered the defendant’s apartment to
       execute the search warrant, not the moment the defendant was arrested. This was the standard
       stated by the supreme court in Condon.


                                                    -7-
¶ 27       From our review of Condon and Harre, Harre did not broaden the time frame to be
       considered with regard to a defendant inside a home during the execution of a search warrant.
       The language from Harre relied upon by Justice McMorrow was in response to Harre’s
       argument that he was not guilty of armed violence “because he did not foolishly attempt to
       open the door or reach through the window in face of the officer’s drawn weapon.” It appears
       the supreme court in Harre was simply restating its prior holding in Condon in the context of a
       street encounter by police officers.
¶ 28       Finally, the majority in Smith did not overrule, sub silentio, Harre unless Harre overruled,
       sub silentio, Condon. From our review of these cases, neither of these things happened. The
       majority in Smith simply relied on the analysis the supreme court applied in Condon, which,
       like Smith, involved a defendant inside a house during the execution of a search warrant. Based
       on the supreme court’s analysis in Condon, the defendant in Smith could not have been guilty
       of armed violence because the defendant did not have immediate access to a weapon either
       when the police entered his apartment or at any point while the police were in the apartment.
¶ 29       This brings us back to defendant’s reliance on this court’s decision in Neylon. In Neylon,
       the defendant was arrested outside his house after the police received a “shots fired” report.
       Neylon, 327 Ill. App. 3d at 303. After defendant’s arrest, the police found a .38-caliber pistol
       inside the house in a bedroom closet. Neylon, 327 Ill. App. 3d at 303. The defendant argued his
       armed violence (armed with a firearm) conviction should be reversed because the State did not
       prove him guilty beyond a reasonable doubt. Pursuant to Condon, this court noted that a
       defendant must be personally armed or have immediate access to or timely control over a
       weapon. Neylon, 327 Ill. App. 3d at 308 (citing Condon, 148 Ill. 2d at 110). Neylon does not
       reflect the State presented any evidence about when the defendant was last personally armed or
       had immediate access to the weapon found in the house.
¶ 30       This court also distinguished the facts in Neylon from the situation in Harre because of the
       defendant’s accessibility to the weapon in Harre both at the moment he encountered the police
       and in the moments leading up to the encounter. According to this court’s analysis in Neylon:
                    “In this case it is true the gun was not immediately accessible to defendant. When
                he was arrested outside the house, the gun was in the house, in a closet and unloaded.
                The ammunition was not kept with the gun. Even if there were evidence defendant had
                been in the house minutes before his arrest, the gun was still not immediately accessible
                to him unless he were standing next to the open closet door and the gun were loaded.
                Under the facts of this case, the precedent of Smith suggests the danger the armed
                violence statute seeks to curb was not present and the evidence was not sufficient to
                support a conviction for armed violence (possession of a firearm).” Neylon, 327 Ill.
                App. 3d at 309.
       We note Condon required this same result.
¶ 31       This court’s analysis reversing the defendant’s armed violence conviction could have
       ended at that point. However, the majority went on to address Justice McMorrow’s partial
       concurrence and partial dissent in Smith, stating it agreed with Justice McMorrow’s criticism
       that the majority decision in that case overruled, sub silentio, Harre’s holding that the court is
       not limited to looking at the moment of arrest to determine whether a defendant is armed.
       Neylon, 327 Ill. App. 3d at 309-10. Considering the factual situation in Neylon did not involve
       the execution of a search warrant, the justices in the majority in Neylon had no reason to
       analyze whether Justice McMorrow’s bold assertion in her partial concurrence and partial

                                                   -8-
       dissent, which was joined by Justice Miller and Justice Freeman, was accurate. However, the
       facts and arguments in this case require this court to further analyze Justice McMorrow’s
       reasoning and this court’s assessment of her criticism.
¶ 32        As explained earlier, Justice McMorrow’s analysis was based on a false premise because
       the majority in Smith did not hold that a court should only look at the moment of arrest to
       determine whether a defendant is armed. Instead, Smith merely followed the precedent
       established in Condon that it could look back to the moment the police entered the residence
       while executing the search warrant, not just the moment the police physically encountered or
       arrested the defendant.
¶ 33        In this case, like Condon and Smith, the police were executing a search warrant on
       defendant’s home. Contrary to defendant’s suggestion, the question before this court is not
       whether the rifle was immediately accessible to defendant when the police officer opened the
       bedroom door. Instead, the question is whether the State established beyond a reasonable doubt
       that the rifle was immediately accessible to defendant after the police entered his home.
¶ 34        This court will not reverse the trial court’s determination that defendant was guilty of
       armed violence unless the evidence, when “viewed in a light most favorable to the State, was
       so palpably contrary to the verdict, so unreasonable, improbable, or unsatisfactory as to create
       a reasonable doubt of the defendant’s guilt.” Harre, 155 Ill. 2d at 397-98. Based on the
       evidence in this case, the trial court did not err in finding defendant guilty of armed violence.
¶ 35        The evidence supports a reasonable inference the rifle in the bedroom was immediately
       accessible to defendant during the period between the police officers entering the home and
       opening the bedroom door. Lofton told the police defendant slept on the same side of the bed as
       the rifle. He was still in bed when Lofton got up that morning to let their dog out. When Walter
       opened the door to the bedroom, defendant was standing naked with his hands up in the air.
       Based on this evidence, the trial court could have reasonably inferred defendant heard the
       police entering the house and got up from the bed in a manner making the rifle immediately
       accessible. Further, after Walter opened the bedroom door and ordered defendant to get on the
       ground, defendant instead laid down on the bed, decreasing the distance between the rifle and
       defendant. Defendant did not tell Walter anything about the rifle in the bedroom.
¶ 36        We will not substitute our judgment for that of the trier of fact, and we will not reverse a
       trial court’s judgment if any rational trier of fact could have reached the conclusion below,
       considering all of the evidence in the light most favorable to the prosecution. Harre, 155 Ill. 2d
       at 398. As a result, we affirm the trial court’s determination the State proved defendant guilty
       of armed violence beyond a reasonable doubt.

¶ 37                                          B. Fines
¶ 38       We next address defendant’s argument that the circuit clerk improperly imposed several
       fines on defendant. Defendant argues these fines should be vacated. Citing People v. Daily,
       2016 IL App (4th) 150588, ¶ 30, 74 N.E.3d 15, the State concedes the following circuit clerk
       imposed fines should be vacated: $15 state police operations assessment (People v. Millsap,
       2012 IL App (4th) 110668, ¶ 31, 979 N.E.2d 1030); $5 drug court assessment, which includes
       the $0.25 “Clerk Op Deduction” (People v. Carter, 2016 IL App (3d) 140196, ¶ 52, 62 N.E.3d
267); $50 court finance assessment (People v. Smith, 2014 IL App (4th) 121118, ¶ 54, 18
N.E.3d 912); $5 youth diversion assessment (People v. Jernigan, 2014 IL App (4th) 130524,
       ¶ 45, 23 N.E.3d 650); $30 child advocacy assessment, which includes $1.50 of the $12 “Clerk

                                                   -9-
       Op Add-Ons” (People v. Jones, 397 Ill. App. 3d 651, 660, 921 N.E.2d 768, 775 (2009)); $10
       for “Nonstandard” assessment, which includes $0.50 of the $12 “Clerk Op Add-Ons” (People
       v. Williams, 2013 IL App (4th) 120313, ¶ 19, 991 N.E.2d 914); $10 medical assessment
       (People v. LaRue, 2014 IL App (4th) 120595, ¶ 57, 10 N.E.3d 959); $10 anti-crime assessment
       (Jernigan, 2014 IL App (4th) 130524, ¶ 48); $160 lump-sum surcharge (People v. Warren,
       2016 IL App (4th) 120721-B, ¶¶ 129, 131, 55 N.E.3d 117); $100 violent crime victims
       assistance assessment (Warren, 2016 IL App (4th) 120721-B, ¶ 142); $30 juvenile records
       expungement assessment (total of $10 of the $12 “Clerk Op Add-Ons”, $10 of the $70 state’s
       attorney assessment, and $10 state police services assessment) (Carter, 2016 IL App (3d)
140196, ¶¶ 53-54); and $15 Court Appointed Special Advocates assessment (55 ILCS
       5/5-1101(f-10) (West 2014)). We accept the State’s concession.

¶ 39                                       III. CONCLUSION
¶ 40       For the reasons stated, we affirm defendant’s convictions but remand with directions for
       the trial court to vacate the fines improperly imposed by the circuit clerk. As part of our
       judgment, we award the State its $75 statutory assessment against defendant as costs of this
       appeal. 55 ILCS 5/4-2002(a) (West 2016).

¶ 41      Affirmed as modified.
¶ 42      Cause remanded with directions.




                                                - 10 -